DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn in view of applicants’ amendments to the specification.  

Claim Objections
Claim 37 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 36.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “vaporization zone” and “precursor supply assembly” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations relating to the “vaporization zone” and “precursor supply assembly” in claims 1 and 13 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “zone” and “assembly” coupled with functional language “vaporization” and “precursor supply,” respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  The “vaporization zone” is described as the vaporizer (150) in Figs. 1, 5, & 7-9 and at least ¶¶[0045]-[0118] of the specification while the “precursor supply” is described as the solid precursor supply assembly (201) or liquid precursor supply assembly (201) in Figs. 2-3 and at least ¶¶[0066]-[0072] of the specification as originally filed.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 34 depends from claim 30 and recites, inter alia, “the chamber.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the chamber” refers to the “sub-chamber” or to the “vacuum chamber” in claim 30.  For examination purposes it is assumed applicants intended to refer to the vacuum chamber.

Claim Rejections - 35 USC §§ 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 29-30 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2017/0092803 to Barden, et al. (hereinafter “Barden”) or, alternatively, under 35 U.S.C. 103 as being obvious over Barden in view of in view of U.S. Patent No. 7,003,215 to Gelernt, et al. (“Gelernt”). 
Regarding claim 29, Barden teaches a vapor phase transport system (see, e.g., the Abstract, Figs. 1-6, and entire reference) comprising:
a vacuum chamber (see, e.g., Fig. 2 and ¶¶[0021]-[0030] as well as elsewhere throughout the entire reference which teach that a vacuum chamber is provided within a vacuum vessel (35));
a vaporizer coupled with the vacuum chamber (see, e.g., Fig. 2 and ¶¶[0021]-[0030] which teach vaporizers (40a) and (40b) provided within the vacuum vessel (35)), the vaporizer including:
one or more furnaces (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach a furnace in the form of vacuum vessel (35); alternatively, the vapor housings (15a) and (15b) which surround vaporizers (40a) and (40b), respectively, may be considered as a furnace); and
a sub-chamber extending through the one or more furnaces (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that the interior of vapor housings (15a) and (15b) and/or the interior of vaporizers (40a) and (40b) may be considered as a sub-chamber), the sub-chamber including 
a first inlet in a first temperature zone of the vaporizer (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that a first inlet (41a) and/or (41b) and first injection ports (17a) and/or (17b) are provided on one side of the housings (15a) and (15b) as well as on one side of vaporizers (40a) and/or (40b), respectively, in a first temperature zone), 
a second inlet to a second temperature zone downstream from the first temperature zone (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that a second inlet (42a) and/or (42b) and second injection ports (not shown) are provided on an opposite side of the housings (15a) and (15b) as well as on an opposite side of the vaporizers (40a) and/or (40b), respectively, and, hence, may be broadly considered as being downstream to the first inlets (41a) and/or (41b) in a second temperature zone), and 
an outlet downstream from the second inlet (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that openings (36a) and/or (36b) as well as openings (60a) and/or (60b) are provided downstream from first (41a-b) and second (42a-b) inlets).
Even if it is assumed arguendo that Barden does not teach that the first inlet is in a first temperature zone of the vaporizer and the second inlet is in a second temperature zone, this would have been obvious in view of the teachings of Gelernt.  In Figs. 1-2, col. 2, l. 64 to col. 3, l. 18, and col. 3, l. 51 to col. 4, l. 66 as well as elsewhere throughout the entire reference Gelernt teaches an analogous embodiment of a vaporizer module (113) which includes, inter alia, a vaporization chamber (200), a source material conduit (106), an evaporative surface (201), a source of heat (203) in the form of lamps (208) and focusing mirrors (210), and an outlet (119).  The temperature of the evaporative surface (201) is maintained by a thermal sensor (202) which is connected to an electronic control module (110) which controls the amount of heat generated by the heat source (203).  Gelernt further teaches that alternative means of heating such as resistive heating or inductive heating may be used.  A person of ordinary skill in the art would look to the teachings of Gelernt and would readily recognize that different sections along the longitudinal axis of each vaporizer (40a) and/or (40b) may be heated to the desired temperature using a plurality of sources of heat (203) around at least inlets (41a-b) and (42a-b).  This therefore results in at least a first and second furnace which each possess their own temperature zones with the motivation for utilizing a plurality of heat sources (203) being to provide greater control over the temperature across the entirety of each vaporizer (40a) and (40b).  In this case the use of a plurality of heat sources (203) in the apparatus of Barden would be considered as a mere duplication of parts.  It has previously been held that the mere duplication of parts is not sufficient to produce a patentable distinction unless a new and unexpected result is produced.  See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP 2144.04(VI)(B).  
Regarding claim 30, Barden teaches that the first inlet is coupled with a first material feeder, and the second inlet is coupled with a second material feeder (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that inlets (41a) and (41b)  as well as injection ports (17a) and (17b) are coupled with material feeders (43a) and (43b), respectively, while inlets (42a) and (42b) and their respective outlet ports are coupled with material feeders (44a) and (44b), respectively).  
Regarding claim 34, Barden teaches a supplemental gas source outside of the chamber and connected to a supply line that extends into the chamber (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that inert gas sources (45a), (45b), (46a), and (46b) are provided outside of the vacuum vessel (35) and are connected to supply lines which extend to inlets (41a), (41b), (42a), and (42b), respectively).  
Regarding claim 35, Barden teaches that the supply line connects with the sub-chamber prior to the outlet of the sub-chamber (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that the supply lines from inert gas sources (45a), (45b), (46a), and (46b) are connected to inlets (41a), (41b), (42a), and (42b), respectively, before the outlet (36a), (36b), (60a), and/or (60b) to the sub-chamber)

Claim Rejections - 35 USC § 103
Claim(s) 31-33 is/are rejected under 35 U.S.C. 103 as being obvious over Barden in view of in view of Gelernt. 
Regarding claim 31, Barden does not explicitly teach that the sub-chamber comprises quartz. However, in ¶[0024] Barden teaches that housings (15a) and (15b) may be formed from an insulator such as mullite which encloses vaporizer units (40a) and (40b) to capture material vapor that diffuses through the permeable walls of the vaporizer units (40a) and (40b).  Then in Fig. 2, col. 2, l. 64 to col. 3, l. 18, and col. 4, ll. 19-34 as well as elsewhere throughout the entire reference Gelernt teaches an analogous embodiment of a vaporizer module (113).  Gelernt specifically teaches that the vaporization chamber is preferably made of a material such as quartz.  Thus, a person of ordinary skill in the art would look to the teachings of Gelernt and would readily recognize that at least the housings (15a) and (15b) and/or one or more components which constitute the vaporizers (40a) and (40b) may be comprised of a material such as quartz since this would permit the use of a known material which is capable of withstanding elevated temperatures and which is not a significant source of contamination.  
Regarding claim 32, Barden teaches that the one or more furnaces comprises a first furnace and a second furnace, the first furnace corresponding to the first temperature zone and the second furnace corresponding to the second temperature zone (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that first inlet (41a) and/or (41b) as well as injection ports (17a) and/or (17b) are provided on one side of a first vapor housing (15a) or (15b), respectively, which may be considered as a first temperature zone within a first furnace while inlets (42ba) and/or (42a) on the opposite and second vapor housing (15b) or (15a), respectively, may be considered as a second temperature zone within a second furnace).  Alternatively, as noted supra with respect to the rejection of claims 29 and 31, in Figs. 1-2, col. 2, l. 64 to col. 3, l. 18, and col. 3, l. 51 to col. 4, l. 66 as well as elsewhere throughout the entire reference Gelernt teaches an analogous embodiment of a vaporizer module (113) which includes, inter alia, a vaporization chamber (200), a source material conduit (106), an evaporative surface (201), a source of heat (203) in the form of lamps (208) and focusing mirrors (210), and an outlet (119).  The temperature of the evaporative surface (201) is maintained by a thermal sensor (202) which is connected to an electronic control module (110) which controls the amount of heat generated by the heat source (203).  Gelernt further teaches that alternative means of heating such as resistive heating or inductive heating may be used.  Thus, a person of ordinary skill in the art would look to the teachings of Gelernt and would readily recognize that different sections along the longitudinal axis of each vaporizer (40a) and/or (40b) may be heated to the desired temperature using a plurality of sources of heat (203) around at least inlets (41a-b) and (42a-b).  This therefore results in at least a first and second furnace which each possess their own temperature zones with the motivation for utilizing a plurality of heat sources (203) being to provide greater control over the temperature across the entirety of each vaporizer (40a) and (40b).  In this case the use of a plurality of heat sources (203) in the apparatus of Barden would be considered as a mere duplication of parts.  It has previously been held that the mere duplication of parts is not sufficient to produce a patentable distinction unless a new and unexpected result is produced.  See, e.g., In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see also MPEP 2144.04(VI)(B).  
Regarding claim 33, Barden teaches that the one or more furnaces comprises a first furnace, and the sub-chamber extends through first furnace corresponding to the first temperature zone and the second temperature zone (see, e.g., Figs. 2-3 and  ¶¶[0021]-[0030] which teach that a first furnace is formed within vapor housing (15a) and/or (15b) with vaporizer (40a) and (40b) respectively extending through a first and second temperature zone within the housing (15a) and/or (15b)).  

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barden in view of Gelernt and further in view of U.S. Patent Appl. Publ. No. 2011/0132263 to Powell, et al. (“Powell”). 
Regarding claim 36-37, Barden teaches that the supply line connects with the sub-chamber upstream from the filter (see, e.g., Figs. 2-3 and ¶¶[0021]-[0030] which teach that the supply line from inert gas sources (45a), (45b), (46a), and/or (46b ) is connected to the first (40a) and/or second (40b) vaporizer upstream from the outlets (36a-b) and (60a-b)), but does not teach that there is a filter in the sub-chamber.  However, in Figs. 1-6 and ¶¶[0023]-[0042] Powell teaches an analogous embodiment of a substrate processing system which includes s distributor assembly (300) configured to deposit a material on a substrate (400).  In ¶[0034] Powell specifically teaches that the precursor and carrier gas are directed through a filter (54) in order to ensure that powder particles are not deposited onto the substrate.  Thus, a person of ordinary skill in the art would look to the teachings of Powell and would be motivated to incorporate a filter within one or more outlets (36a-b) and/or (60a-b) for this purpose.  

Allowable Subject Matter
Claims 1-15 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a vapor phase transport system in which the second vaporization zone is downstream from the first vaporization zone as recited in the context of independent claim 1.  Claims 2-12 are also deemed to contain allowable subject matter due to their dependence on claim 1.  
The prior art of record also does not teach, disclose, or reasonably suggest a vapor phase system which further comprises a supply line, wherein the first vaporization zone feeds into the supply line, and the second vaporization zone feeds into the supply line downstream from the first vaporization zone as recited in the context of dependent claim 13.  Claims 14-15 are also deemed to contain allowable subject matter due to their dependence on claim 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 30, 2022, have been fully considered and are persuasive.  However, applicants’ introduction of new claims 29-37 necessitated the new grounds of rejection as set forth in this Office Action. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714